Citation Nr: 0824459	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  07-07 756	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for psoriasis with 
psoriatic arthritis.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The veteran served on active duty from April 1948 to July 
1952.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claims for service 
connection for post-traumatic stress disorder, psoriasis, 
psoriatic arthritis, hypertension, diabetes mellitus, and a 
heart condition.  In July 2005, he filed a notice of 
disagreement (NOD).  Jurisdiction of the case was 
subsequently transferred to the RO in Newark, New Jersey, 
which issued a statement of the case (SOC) in February 2007.  
In March 2007, he filed a substantive appeal (VA Form 9), 
which stated that he was only appealing the issue involving 
psoriasis with psoriatic arthritis and that is the only issue 
certified as being on appeal.

In July 2008, the Board advanced this case on its docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA is also obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  In this case, the veteran has reported having 
erythematous lesions during service, which he believes were 
associated with a diagnosis of psoriasis, and these symptoms 
have continued since he was discharged from active duty.  
Current VA treatment records show treatment for psoriasis and 
a June 1981 letter from the Lahey Clinic also notes a 
diagnosis of psoriatic arthritis.  He is competent to provide 
statements concerning the signs and symptoms of a skin 
condition, but a medical opinion is needed as to the 
relationship between any current diagnosis and his military 
service.

The veteran said he was admitted to the Naval Hospital in 
Portsmouth, New Jersey, with a diagnosis of psoriasis, in 
1951.  He said the condition worsened and Dr. Pollen, a 
private physician, provided a diagnosis of psoriatic 
arthritis in 1952.  In addition, he said he received 
treatment from Drs. Lewis and Strahan.  It does not appear 
that an attempt has been made to obtain these treatment 
records.

VA has a duty to assist a veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002), 38 C.F.R. § 3.159(c) (2007).  With regard to 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain the 
relevant records, until and unless it determines further 
requests would be futile.  38 C.F.R. § 3.159(c)(2).  With 
regard to records not in the custody of a Federal department 
or agency, VA must make reasonable efforts to obtain the 
relevant records.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain the 
records of the veteran's inpatient 
treatment at the Naval Hospital in 
Portsmouth, Virginia, and any treatment by 
Drs. Strahan, Pollen, and Lewis.  

2.  Afford the veteran a VA examination to 
determine whether psoriasis and psoriatic 
arthritis were incurred in service.  The 
examiner should review the claims folder.  
The examiner is advised, however, that the 
veteran is competent to report in-service 
symptoms or injuries, a continuity of 
symptomatology since service, and current 
symptoms.  After the examination, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
psoriasis and psoriatic arthritis had its 
onset in service or is otherwise related 
to a disease or injury in service.  The 
examiner should provide a rationale for 
the opinion.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

